Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  138602                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  CATHERINE WILCOX, Individually, and as                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  Next Friend of ISAAC WILCOX, a Minor,                                                                Diane M. Hathaway
               Plaintiff-Appellant,                                                                   Alton Thomas Davis,
  and                                                                                                                    Justices

  SUNRISE HOME HEALTH SERVICES, INC.,
            Intervening Plaintiff,
  v                                                                 SC: 138602
                                                                    COA: 290515
                                                                    Kent CC: 08-010129-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 9,
  2010 order is considered, and it is GRANTED for the limited purpose of clarifying the
  remand instructions issued by the Court of Appeals. The Court of Appeals stated that
  “[w]hether a cost constitutes an allowable expense is a question of law and so it is to be
  determined by the court, not the jury.” Although whether an expense constitutes an
  “allowable expense” under MCL 500.3107(1)(a) is generally a question of law for the
  court, Griffith v State Farm Mut Automobile Ins Co, 472 Mich 521, 525-526 (2005), “the
  question whether expenses are reasonable and reasonably necessary is generally one of
  fact for the jury.” Nasser v Auto Club Ins Assoc, 435 Mich 33, 55 (1990). Therefore, to
  the extent that there are material questions of fact pertaining to whether the expenses in
  this case are reasonable and reasonably necessary, these questions of fact must be decided
  by a jury.

        CAVANAGH, J., states as follows:

         Although I agree with this Court’s decision to clarify the remand instructions
  issued by the Court of Appeals, I continue to disagree with this Court’s order vacating its
  April 16, 2010 order and denying leave to appeal, for the reasons stated in my dissenting
  statement in this case, ___ Mich ___ (2010).

        KELLY, C.J., and HATHAWAY, J., join the statement of CAVANAGH, J.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 29, 2010                   _________________________________________
           1222                                                                Clerk